Citation Nr: 9934625	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  96-48 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability rating for service-
connected chondromalacia, right knee, with degenerative 
osteoarthritis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1984 to May 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied a claim by the veteran 
seeking entitlement to an increased disability rating for a 
service-connected right knee disorder.

This case was originally before the Board in February 1998, 
at which time it remanded the case back to the RO for 
additional evidentiary development.  That development has 
been completed and, thus, this case is ready for appellate 
review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2.  The veteran's right knee disability currently involves 
osteochondral changes along the medial femoral condyle and 
degenerative arthritis.  Objective manifestations consist of 
tenderness to palpation, moderate swelling, and a limp 
favoring the right knee.  Subjectively, there are complaints 
of pain on motion and intermittent "locking" sensation.  
Functional impairment consists of pain on prolonged standing 
and on extreme motion.

3.  The medical evidence does not show any separate and 
distinct disability caused by arthritis.  Range of motion was 
most recently 0 to 130 degrees.

4.  Ankylosis of the knee, severe instability or recurrent 
subluxation, or malunion of the tibia and fibula is not shown 
in the medical evidence of record.

CONCLUSION OF LAW

A disability rating of 20 percent, and no more, is warranted 
for the veteran's service-connected chondromalacia, right 
knee, with degenerative osteoarthritis.  38 U.S.C.A. §§ 1155, 
5107  (West 1991); 38 C.F.R. § 4.71a, Part 4, Diagnostic 
Codes (DC) 5003, 5010, 5256-5263  (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81  (1990).  Here, the veteran established 
service-connection for a right knee disorder and has alleged 
that his disability is currently worse than rated; medical 
evidence has been added to the claims file, which the veteran 
believes supports his claim for an increased disability 
rating.  See Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (where a veteran asserted that his condition had 
worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well-grounded claim 
for an increased rating).  

Because the veteran's claim is well-grounded, VA has a duty 
to assist with the development of the claim.  38 U.S.C.A. § 
5107(a) (West 1991).  In this regard, as stated above, the 
Board notes that this case was previously remanded to ensure 
full evidentiary development.  The veteran was requested to 
provide any additional, pertinent medical information and was 
provided an updated VA orthopedic examination.  The Board 
finds no evidence in the claims file indicating that there 
may be pertinent evidence available but not yet of record.  
In a November 1999 Statement of Accredited Representative in 
Appealed Case, VA Form 646, the veteran's representative 
indicated that the dictates of the Board's remand had been 
met and that this case was ready for final review.  Overall, 
the Board finds that no further assistance is required to 
comply with the duty to assist, as mandated by 38 U.S.C.A. § 
5107(a) (West 1991).

The veteran has advanced contentions to the effect that his 
right knee symptomatology includes constant pain, making 
activities such as standing and climbing difficult.

In deciding claims for VA benefits claims, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

II.  Evidence

Service medical records note no right knee defects upon the 
veteran's entry into service, according to a July 1984 
induction medical examination report.  A November 1987 
outpatient note indicates that he was seen with complaints of 
a swollen knee.  The note does not indicate which knee was 
affected.  There was no history of trauma.  Medical records 
from June 1990 indicate that the veteran incurred a fractured 
right tibia and fibula.  He was treated for that injury, 
including with a cast, from June to December 1990.  A 
December 1990 medical record noted that X-rays showed 
excellent alignment of the tibia and fibula.  An April 1991 
medical care record shows that the veteran was seen with 
complaints of a swollen right knee.  A small effusion was 
noted.  Assessment was a possible meniscus condition.  A May 
1991 record reflects that his swelling and pain had 
increased.  X-rays revealed a chip fracture of the distal 
right medial femoral condyle.  The veteran separated from 
service in May 1991; no separation medical report is of 
record.

Subsequent to service, the veteran was examined by VA in 
August 1991.  The report of that examination indicates that 
his right knee was slightly swollen, but with no evidence of 
effusion.  Tenderness was noted around the patella and medial 
aspect of the knee.  Patella compression produced pain.  
Right knee flexion was 120 to 130 degrees, but was painful 
beyond 100 degrees.  Extension was full, but was painful.  
Deep knee bends could not be performed normally.  The veteran 
had a limp favoring his right knee.  Diagnosis was 
chondromalacia patella, right knee.  An old healed fracture 
deformity of right distal tibia was also noted, confirmed by 
X-rays.

A September 1992 VA examination report reflects that the 
right knee had no swelling, effusion, deformity, or 
instability.  Range of motion was full, from 0 to 140 
degrees.  There was tenderness around the patella and on 
compression.  There was a slight limp favoring the right 
knee.  Deep knee bends were performed normally, but with 
pain.  X-rays revealed osteochondritis dissecans of the right 
lateral medial femoral condyle.  Diagnosis was 
osteochondritis dissecans, right knee.

VA outpatient records are dated from April 1995 to May 1996.  
They show intermittent treatment for right knee pain.  An 
April 1995 record indicates that X-rays apparently showed 
degenerative, post-traumatic changes in the right knee.  
Assessment was degenerative joint disease.  A May 1995 X-ray 
report indicates a normal exam; the veteran's osteochondritis 
had healed.  A March 1996 surgical report shows that the 
veteran underwent elective arthrotomy of the right knee.  A 
large defect of the articular cartilage was noted.  There 
were findings of degenerative osteoarthritis without 
osteophyte formation and lyses of synovial folds within the 
joint.

An October 1998 VA examination report shows that the veteran 
complained of right knee pain on prolonged standing.  Present 
problems consisted of occasional swelling, pain, and 
inconsistent locking.  There was no history of any giving-way 
of the right knee.  The veteran denied any dislocations.  
Physical examination revealed symmetrical lower extremities 
with no length discrepancy, edema, varicosity, or phlebitis.  
There was no edema or joint flare-ups in the knee.  Range of 
motion was 0 to 130 degrees, with no evidence of joint 
locking.  There was mild pain in the extreme of flexion.  
Lachman's and McMurray's tests were negative.  There was mild 
to moderate tenderness on pressure to the patella area.  
Anterior and posterior drawer signs were negative.  There was 
a moderately tense swelling.  Strength was normal, with no 
evidence of fatigue or muscle swelling.  Right knee scar was 
excellently healed with no complications.  Functional 
impairment due to pain was moderate.  The report also notes 
that the veteran had a popliteal cyst in the back of the 
right knee that had developed spontaneously about a month 
prior.  It involved swelling and caused intermittent knee 
locking.  A magnetic resonance imaging (MRI) study revealed 
osteochondral changes along the right medial femoral condyle; 
the cartilage was thinned and notched.  There was also 
thickened anterior cruciate and medial collateral ligaments, 
suggesting chronic injury versus partial tears.  There was 
also scarring in Hoffa's fat pad and along the medial 
patellar retinaculum.  The MRI study also noted the large 
popliteal cyst.

The most recent medical evidence is VA records from January 
and February 1999.  They show that the veteran underwent 
surgery to remove the right knee cyst.

III.  Analysis

a.  General rating considerations

Service-connected disabilities are rated pursuant to 
diagnostic codes in the Schedule for Rating Disabilities, 38 
C.F.R. Part 4 (1999) (Rating Schedule).  The ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
disabilities, and are considered adequate to compensate for 
considerable loss of working time.  38 C.F.R. § 4.1  (1999).  
Where there is a question as to which of two evaluations 
under a specific diagnostic code shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(1999).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14  (1999).

It is noteworthy that, in considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (1999); Schafrath 
v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, while 
the regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the current 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

For musculoskeletal disabilities, the United States Court of 
Appeals for Veterans Claims (formerly Court of Veterans 
Appeals) held that 38 C.F.R. §§ 4.40, 4.45, were not subsumed 
into the diagnostic codes under which a veteran's 
disabilities are rated, and that the Board has to consider 
the "functional loss" of a musculoskeletal disability under 
38 C.F.R. § 4.40, separate from any consideration of the 
veteran's disability under the diagnostic codes.  DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).

b.  Proper diagnostic code and rating

In determining the proper rating for the veteran's service-
connected disability, the Board must use the DC in the Rating 
Schedule that most closely resembles the condition, both in 
terms of the functions affected and anatomical localization, 
as well as symptomatology.  38 C.F.R. §§ 4.20, 4.27  (1999).  
When doing so, the Board must explain the rationale behind 
its use of a certain diagnostic code.  Pernorio v. Derwinski, 
2 Vet. App. 625, 629  (1992).

In its June 1996 rating decision, the RO rated the veteran's 
right knee disorder pursuant to DC 5010-5257 of the Rating 
Schedule, indicating that the disability involved traumatic 
arthritis and that it was rated by analogy to impairment of 
the knee involving recurrent subluxation or lateral 
instability.  38 C.F.R. §§ 4.27, 4.71a, DC 5010, 5257  
(1999).  The Board finds that this code is not the most 
appropriate code under which to rate his disability.  
Although degenerative osteoarthritis of the knee was noted 
during a 1996 surgery, the medical evidence does not indicate 
that his knee had any instability or subluxation.  In fact, 
it indicates no instability or subluxation.  The September 
1992 VA examination report reflects that there was no 
instability, and the October 1998 VA examination report 
indicates that Lachman's, McMurray's, and both anterior and 
posterior drawer tests were negative.  The veteran reported 
no history of giving way or dislocation of the knee.  
Overall, the Board finds that the current manifestations of 
the veteran's right knee disorder do not resemble instability 
or subluxation.  While the veteran's right knee disorder may 
be rated under that code, it would not support a disability 
rating in excess of 10 percent.  DC 5257 requires 
"moderate" instability or subluxation for a rating in 
excess of 10 percent.  38 C.F.R. § 4.71a, DC 5257  (1999).  
The veteran does not currently have such symptomatology.

More recently, in its June 1999 rating decision, the RO rated 
the right knee disorder under DC 5010-5260.  DC 5260 pertains 
to limitation of leg flexion.  It authorizes a noncompensable 
rating for flexion limited to 60 degrees, a 10 percent rating 
for flexion limited to 45 degrees, and a 20 percent rating 
for disability resembling flexion limited to 30 degrees.  
38 C.F.R. § 4.71a, DC 5260  (1999).  While the veteran may be 
rated under this code, the Board finds that it, too, does not 
authorize a disability rating in excess of 10 percent.  None 
of the medical evidence of record indicates that the veteran 
has limitation of flexion motion to 60 degrees.  The most 
recent evidence shows "full" flexion to 130 degrees.  The 
most severe limitation of flexion was reported as 100 
degrees, according to VA examination approximately 8 years 
ago.  Overall, the Board would not be able to justify a 
disability rating in excess of 10 percent under DC 5260.  
Flexion is not limited to 30 degrees.  In fact, it would even 
be difficult to justify the current 10 percent rating based 
on DC 5260, even given the veteran's functional impairment.  
See DeLuca v. Brown, supra.

After careful review of the entire claims file, the Board 
finds that the veteran's right knee disorder is most 
appropriately rated pursuant to DC 5258 of the Rating 
Schedule.  DC 5258 specifically pertains to dislocated 
semilunar cartilage "with frequent episodes of 'locking' 
pain and effusion into the joint."  38 C.F.R. § 4.71a, DC 
5258  (1999).  In this case, from the outset of the veteran's 
April 1991 twisting injury, his right knee disorder has been 
characterized as a meniscal condition.  In August 1991, VA 
examination diagnosed the disorder as "chondromalacia."  
Chondromalacia is "abnormal softness of cartilage."  Hoag 
v. Brown, 4 Vet. App. 209, 211  (1993) (citing WEBSTER'S 
MEDICAL DESK DICTIONARY 119  (1986)).  More recently, the 
veteran's disability was diagnosed as "osteochondritis 
dissecans," which is an actual "inflammation of the bone 
and cartilage, resulting in the splitting of pieces of 
cartilage in the knee joint."  Martin v. Derwinski, 1 Vet. 
App. 411  (1991).  While a May 1995 VA X-ray report indicates 
that the osteochondritis dissecans had healed, a more recent 
1998 MRI study revealed current osteochondral changes 
involving thinned and notched cartilage.  Overall, the Board 
finds that the veteran's right knee disorder most closely 
reflects dislocated semilunar cartilage.  That disability 
warrants a 20 percent disability rating when involving 
frequent episodes of "locking" pain and effusion into the 
joint.  38 C.F.R. § 4.71a, DC 5258  (1999).  Otherwise, a 
noncompensable rating is warranted. 

Here, the medical evidence consistently shows that his knee 
has swelling.  In addition, the veteran's chief complaints 
have repeatedly been pain on motion and intermittent 
"locking" sensation.  The Board acknowledges that actual 
"locking" of the knee and effusion into the joint have not 
been objectively reported during physical examination, except 
for slight effusion at the time of the original injury in 
1991.  However, other functional impairment, such as 
difficulty performing a squat and ambulating with a limp that 
favors the right knee, has been objectively confirmed.  In 
addition, while currently having no actual effusion, soft 
tissue swelling has been noted.  These functional limitations 
must be considered in the Board's determination of a proper 
rating.  See DeLuca v. Brown, supra.  In doing so, the Board 
concludes that the veteran's right knee disorder warrants the 
maximum 20 percent rating under DC 5258.  While the veteran 
has full range of motion, no instability, no fatigue, and 
normal strength of the right knee, he does have objective 
symptoms and functional impairment most closely approximating 
a 20 percent rating under DC 5258.

In light of the above, the Board grants the veteran a 20 
percent disability rating for his service-connected right 
knee disorder.  At the same time, it finds that a rating in 
excess of 20 percent is not warranted.  As stated above, his 
disability most closely resembles dislocated cartilage of the 
knee.  That disability warrants a maximum 20 percent rating.  
In order to warrant a higher rating, the medical evidence 
would have to show ankylosis (DC 5256), severe instability or 
subluxation (DC 5257), flexion limited to 15 degrees (DC 
5260), extension limited to 20 degrees (DC 5261), or malunion 
of the tibia and fibula (DC 5262).  38 C.F.R. § 4.71a, DC 
5256-5263  (1999).   None of these pathologies is currently 
manifested.

It is noteworthy that, since the veteran's right knee 
disorder has osteoarthritis, it may be rated under DC 5010.  
DC 5010 provides that traumatic arthritis, substantiated by 
X-ray findings, is to be rated based on DC 5003.  Id.  DC 
5003 pertains to degenerative arthritis and authorizes a 
disability rating based on the limitation of motion of the 
specific joint or joints involved.  When limitation of motion 
is noncompensable under the appropriate diagnostic code, then 
a 10 percent rating is for application for each major joint 
involved.  Limitation of motion must be confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  In the absence of limitation of motion, DC 
5003 authorizes a 10 percent rating with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, and a 20 percent rating when such involvement 
includes occasional incapacitating exacerbations.  38 C.F.R. 
§ 4.71a, DC 5003  (1999).  As is evident from the 
regulations, the veteran's right knee would not even be 
entitled to a 10 percent rating under DC 5010.  First, the 
knee has no compensable limitation of motion.  Second, it 
does not even have noncompensable limitation of motion.  
Finally, the arthritis does not involve 2 or more joints.

c.  Separate rating for arthritis

In regards to a separate rating for arthritis of the knee, 
the case law states that a separate disability rating may be 
assigned when "none of the symptomatology [of a condition] 
is duplicative of or overlapping with the symptomatology of 
[another condition]."  Esteban v. Brown, 6 Vet. App. 259, 
261  (1994).  The symptomatology of the disorders must be 
"distinct and separate."  Id.  To assign separate ratings 
without separate and distinct pathologies would be to violate 
the rule against the pyramiding of the same disability under 
various diagnoses.  38 C.F.R. § 4.14  (1998).  The Court has 
held that pyramiding essentially involves "compensating a 
claimant twice (or more) for the same symptomatology" and 
that "such a result would overcompensate the claimant."  
Brady v. Brown, 4 Vet. App. 203, 206  (1993); see also 
Fanning v. Brown, 4 Vet. App. 225  (1993). 

In this case, there is no additional disability caused by the 
veteran's osteoarthritis.  As stated above, arthritis is to 
be rated based on limitation of motion.  The veteran's right 
knee does not have any such limitation.  The Board recognizes 
that the veteran appears to have pain on motion of the knee.  
However, this functional impairment was specifically employed 
by the Board, supra, in order to justify its grant of a 20 
percent disability rating under DC 5258.  Even though there 
was no objective findings of locking pain or effusion, the 
Board found sufficient functional impairment, i.e. pain on 
motion, swelling, and difficulty with standing, climbing, and 
squatting, to award a 20 percent disability rating under DC 
5258.  Therefore, a separate rating based on limitation of 
motion under DC 5010 would be duplicative, violating the 
prohibition on pyramiding of the same disability under 
different diagnoses.  38 C.F.R. § 4.14  (1999); see also 
VAOGCPREC 9-98  (August 14, 1998) (If a diagnostic code for a 
knee disability contemplates limitation of motion, then a 
separate rating for limitation of motion based on arthritis 
is not available.).

d.  Conclusion

Overall, the Board finds that the veteran's right knee 
disorder warrants a 20 percent rating under DC 5258.  
However, it finds no diagnostic code for knee disabilities 
under the Rating Schedule, and no functional effects, that 
would entitle the veteran to a rating in excess of 20 
percent.  In addition, a separate rating for arthritis is not 
warranted.  The Board concludes that the evidence regarding 
this issue is not so 

evenly balanced so as to allow application of the benefit of 
the doubt rule as required under the provisions of 
38 U.S.C.A. § 5107(b)  (West 1991).


ORDER

An increased disability rating of 20 percent for service-
connected chondromalacia, right knee, with degenerative 
osteoarthritis, is granted, subject to the controlling 
criteria applicable to the payment of monetary awards.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

 

